PER CURIAM.
We grant the habeas petition and order petitioner’s immediate release from deten*1393tion, without prejudice to the trial court to place petitioner again in detention in compliance with Pompey v. Cochran, 685 So.2d 1007 (Fla. 4th DCA 1997). In particular, the contempt order fails to contain an affirmative finding by the trial court that petitioner possessed the present ability to pay the purge amount. See id. at 1015. No motion for rehearing will be entertained by this court, and the clerk is directed to issue mandate immediately.
GLICKSTEIN and STEVENSON, JJ., concur.
GROSS, J., specially concurs with opinion.